DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 07/29/2020.  Claims 1-2, 4-5, 7-21, and 39 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 07/29/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Drawings
The drawings are objected to because FIG. 2A fails to depict “indirect path 200” disclosed in paragraph [0053] of the specification; and FIG. 2B fails to depict “direct path 250” disclosed in paragraph [0054] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-21, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mellette (Physical Layer Driven Optical Switching for Data Center Networks, Theses and Dissertations, UC San Diego, downloadable at https://escholarship.org/uc/item/8w39x9bd, 155 pages, 2016).
Regarding claim 1, in accordance with Mellette reference entirety, Mellette discloses a system (pages 79-80; Figure 4.6; Network (16 servers).  In addition, page 65, section 4.1 Introduction: “data center networks”), comprising: at least one data processor; and at least one memory storing instructions, which when executed by the at processor and memory in 16 servers are not shown), cause operations comprising: 
	in response to determining that a data packet comprises a first type of traffic (traffic conditions), determining whether a topology of a network includes a direct path between a first endpoint in the network and a second endpoint in the network, the network including a plurality of endpoints interconnected by a plurality of switches, the topology of the network at any one time including a direct path between at least a portion of the plurality of endpoints in the network, and the direct path interconnecting the first endpoint and the second endpoint through a single switch (a single switch pre-configured with a logarithmic number of interconnection matchings) (page 65: "One approach uses a single switch pre-configured with a logarithmic number of interconnection matchings to connect all network endpoints. Because the switch cannot provide direct connectivity between all ports, we rely on indirection, allowing data to make multiple hops through the switch, to regain full connectivity. We analyze the reduction in network throughput due to multi-hop forwarding as the network scales. We also present results from a small-scale network testbed using a prototype selector switch and scheduling algorithm to communicate data between 16 servers."  In addition, pages 82-83, section  4.4 Completely-interconnected Topologies is also considered to correspond to this claimed limitation); 
in response to determining that the topology of the network includes an indirect path but not the direct path between the first endpoint and the second endpoint, buffering, at the first endpoint, the data packet until the topology of the network is traffic conditions), and the topology of the network being reconfigured by a reconfiguration of at least one of the plurality of switches (a group of parallel selector switches) (page 65: "Another approach uses a group of parallel selector switches to provide an expanded set of matchings without increasing the number of matchings in each switch. This approach can provide enough matchings for direct connectivity between all endpoints, eliminating the network capacity reduction due to indirection. However, we show that indirection is still useful under sparse (or skewed) traffic conditions. Specifically, a distributed control scheme based on the principle of load balancing can approach the performance of an offline solver for sparse traffic. More logical connections are required to implement this parallel-switch topology, but strategic network packaging can provide the modest degree of parallelism required for a large-scale deployment."  In addition, page 68, last paragraph: "Figure 4.2(a) shows an 8 end-point network connected to a selector switch, and Figure 4.2(b) shows the graph representation. Unlike the crossbar, which could be represented by a single vertex able to forward data arbitrarily between input and output ports (edges), we must explicitly define the limited set of matching patterns internal to the selector switch. Further, because the matching patterns will be multiplexed in time by the switch, we represent them as a series of stages in the graph. The directed edges in the graph give the concept of time, allowing flows to interact with one matching at a time. Infinite capacity edges are placed to allow flows to be stored at a node before being sent at a later time. Depending on the edge constraints, data may be stored by intermediate nodes and later forwarded indirectly to its destination."  Moreover, page 64: "Despite the apparent connectivity limitations of selector switches, we show that throughput performance approaching that of a fully-provisioned packet switched network is possible through careful selection of the pre-configured matchings in novel network topologies based on selector switches. Two topology classes are presented: one based on logarithmically-spaced matchings which relies on indirect routing to restore complete connectivity, and another which uses parallelism to provide full connectivity without requiring indirection. Indirection in the second topology class can be used to load balance traffic, providing improved performance for sparse or skewed traffic patterns. A full scale network design and the integration of a prototype selector switch into a small scale network testbed are presented."); and 
	sending, via the direct path, the data packet from the first endpoint to the second endpoint (page 66, first paragraph: “under-provisioned packet switched network exists to handle any extremely latency-sensitive traffic, though it may be possible to route latency-sensitive traffic over multi-hop optical paths using more sophisticated routing and flow control methods.”).
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Mellette also discloses in response to the data packet being classified as a second type of traffic, sending the data packet to the second endpoint using a currently available path included in the topology of the network, the currently available path comprising the indirect path (page 65: "we show that indirection is still useful under sparse (or skewed) traffic conditions. Specifically, a distributed control scheme based on the principle of load balancing can approach the performance of an offline solver for sparse traffic.”).
	Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), Mellette also discloses wherein the indirect path interconnects the first endpoint and the second endpoint through more than one of the plurality of switches, and wherein the indirect path further routes the data packet through at least a third endpoint (multi-hop) in the network before the data packet is delivered to the second endpoint (page 77: "For all-to-all traffic, all compatible-routings yield equivalent bandwidth performance. In this case, the selector switch can be set to repetitively cycle through all matchings in any order with an equal amount of time spent in each matching. Each flow is assigned a sub-division of the time spent in each matching, so that bandwidth is partitioned fairly (and consistently) amongst all flows. The result will be that during each matching’s time slot, each node will send 1 unit of direct (1-hop) data and (N/2-1) units of indirect (multi-hop) data, for a total of N/2 units of data. After one cycle through all matchings, each node will have communicated one “original” data unit to each of the other N-1 nodes, but will have send a total of (log2N)(N/2) data units to support indirect flows. The throughput is the ratio of the time spent sending original data to the time spent sending all data ... For large N, the all-to-all throughput scales as 2 / log2N. While derived here for the Chord matchings, this property applies to all logarithmically-interconnected selector switch topologies.").
	Regarding claim 5, in addition to features recited in base claim 1 (see rationales discussed above), Mellette also discloses wherein the plurality of switches comprise a plurality of crossbar switches, wherein each of the plurality of crossbar switches include page 42: "Instead of implementing all N! possible port matchings of an N × N-port crossbar, the selector switch selects between a small subset k << N! of these matchings. In this sense, the selector switch can be thought of as partially configurable. While many interconnection networks have been designed to leverage the arbitrary configurability of crossbars, partially configurable switches can be used to implement a number of useful network topologies. For instance, a network with full connectivity can be constructed from partially configurable circuit switches." In addition, page 43: "Figure 3.1 shows the optical crossbar and selector switch architectures, each requiring two stages of 1×N and 1×log2N switching elements, respectively. When implemented with MEMS micromirror switching elements, each micromirror in the selector switch needs to resolve k = log2N optical states, as opposed to k = N optical states for the crossbar.").
Regarding claim 7, in addition to features recited in base claim 1 (see rationales discussed above), Mellette also discloses wherein the plurality of switches comprise a plurality of selector switches configured to switch between different interconnection patterns, and wherein the topology of the network is determined by an interconnection pattern at each of the plurality of selector switches (page 64: "Despite the apparent connectivity limitations of selector switches, we show that throughput performance approaching that of a fully-provisioned packet switched network is possible through careful selection of the pre-configured matchings in novel network topologies based on selector switches. Two topology classes are presented: one based on logarithmically-spaced matchings which relies on indirect routing to restore complete connectivity, and another which uses parallelism to provide full connectivity without requiring indirection. Indirection in the second topology class can be used to load balance traffic, providing improved performance for sparse or skewed traffic patterns. A full scale network design and the integration of a prototype selector switch into a small scale network testbed are presented.").
Regarding claim 8, in addition to features recited in base claim 7 (see rationales discussed above), Mellette also discloses wherein the topology of the network is reconfigured by at least a first selector switch switching from a first interconnection pattern (logarithmically-spaced matchings) to a second interconnection pattern (parallelism) (page 64: "Despite the apparent connectivity limitations of selector switches, we show that throughput performance approaching that of a fully-provisioned packet switched network is possible through careful selection of the pre-configured matchings in novel network topologies based on selector switches. Two topology classes are presented: one based on logarithmically-spaced matchings which relies on indirect routing to restore complete connectivity, and another which uses parallelism to provide full connectivity without requiring indirection. Indirection in the second topology class can be used to load balance traffic, providing improved performance for sparse or skewed traffic patterns. A full scale network design and the integration of a prototype selector switch into a small scale network testbed are presented.").
Regarding claim 9, in addition to features recited in base claim 8 (see rationales discussed above), Mellette also discloses wherein the first interconnection pattern page 64: "Despite the apparent connectivity limitations of selector switches, we show that throughput performance approaching that of a fully-provisioned packet switched network is possible through careful selection of the pre-configured matchings in novel network topologies based on selector switches. Two topology classes are presented: one based on logarithmically-spaced matchings which relies on indirect routing to restore complete connectivity, and another which uses parallelism to provide full connectivity without requiring indirection. Indirection in the second topology class can be used to load balance traffic, providing improved performance for sparse or skewed traffic patterns. A full scale network design and the integration of a prototype selector switch into a small scale network testbed are presented."  In addition, page 77: "For all-to-all traffic, all compatible-routings yield equivalent bandwidth performance. In this case, the selector switch can be set to repetitively cycle through all matchings in any order with an equal amount of time spent in each matching. Each flow is assigned a sub-division of the time spent in each matching, so that bandwidth is partitioned fairly (and consistently) amongst all flows. The result will be that during each matching’s time slot, each node will send 1 unit of direct (1-hop) data and (N/2-1) units of indirect (multi-hop) data, for a total of N/2 units of data. After one cycle through all matchings, each node will have communicated one “original” data unit to each of the other N-1 nodes, but will have send a total of (log2N)(N/2) data units to support indirect flows. The throughput is the ratio of the time spent sending original data to the time spent sending all data ... For large N, the all-to-all throughput scales as 2 / log2N. While derived here for the Chord matchings, this property applies to all logarithmically-interconnected selector switch topologies.").
Regarding claim 10, in addition to features recited in base claim 8 (see rationales discussed above), Mellette also discloses wherein the first selector switch includes a plurality of input ports and a plurality of output ports, wherein the first selector switch is configured to switch between a subset of interconnection patterns that includes the first interconnection pattern and the second interconnection pattern, and wherein the subset of interconnection patterns include some but not all of a plurality of possible interconnection patterns between the plurality of input ports and the plurality of output ports in the first selector switch (page 64: "Despite the apparent connectivity limitations of selector switches, we show that throughput performance approaching that of a fully-provisioned packet switched network is possible through careful selection of the pre-configured matchings in novel network topologies based on selector switches. Two topology classes are presented: one based on logarithmically-spaced matchings which relies on indirect routing to restore complete connectivity, and another which uses parallelism to provide full connectivity without requiring indirection. Indirection in the second topology class can be used to load balance traffic, providing improved performance for sparse or skewed traffic patterns. A full scale network design and the integration of a prototype selector switch into a small scale network testbed are presented."  In addition, page 77: "For all-to-all traffic, all compatible-routings yield equivalent bandwidth performance. In this case, the selector switch can be set to repetitively cycle through all matchings in any order with an equal amount of time spent in each matching. Each flow is assigned a sub-division of the time spent in each matching, so that bandwidth is partitioned fairly (and consistently) amongst all flows. The result will be that during each matching’s time slot, each node will send 1 unit of direct (1-hop) data and (N/2-1) units of indirect (multi-hop) data, for a total of N/2 units of data. After one cycle through all matchings, each node will have communicated one “original” data unit to each of the other N-1 nodes, but will have send a total of (log2N)(N/2) data units to support indirect flows. The throughput is the ratio of the time spent sending original data to the time spent sending all data ... For large N, the all-to-all throughput scales as 2 / log2N. While derived here for the Chord matchings, this property applies to all logarithmically-interconnected selector switch topologies.").
Regarding claim 11, in addition to features recited in base claim 8 (see rationales discussed above), Mellette also discloses wherein the topology of the network is further reconfigured by a second selector switch switching from a third interconnection pattern to a fourth interconnection pattern, and wherein the first selector switch and the second selector switch are configured to switch interconnection patterns at different times (page 64: "Despite the apparent connectivity limitations of selector switches, we show that throughput performance approaching that of a fully-provisioned packet switched network is possible through careful selection of the pre-configured matchings in novel network topologies based on selector switches. Two topology classes are presented: one based on logarithmically-spaced matchings which relies on indirect routing to restore complete connectivity, and another which uses parallelism to provide full connectivity without requiring indirection. Indirection in the second topology class can be used to load balance traffic, providing improved performance for sparse or skewed traffic patterns. A full scale network design and the integration of a prototype selector switch into a small scale network testbed are presented."  In addition, page 77: "For all-to-all traffic, all compatible-routings yield equivalent bandwidth performance. In this case, the selector switch can be set to repetitively cycle through all matchings in any order with an equal amount of time spent in each matching. Each flow is assigned a sub-division of the time spent in each matching, so that bandwidth is partitioned fairly (and consistently) amongst all flows. The result will be that during each matching’s time slot, each node will send 1 unit of direct (1-hop) data and (N/2-1) units of indirect (multi-hop) data, for a total of N/2 units of data. After one cycle through all matchings, each node will have communicated one “original” data unit to each of the other N-1 nodes, but will have send a total of (log2N)(N/2) data units to support indirect flows. The throughput is the ratio of the time spent sending original data to the time spent sending all data ... For large N, the all-to-all throughput scales as 2 / log2N. While derived here for the Chord matchings, this property applies to all logarithmically-interconnected selector switch topologies.").
Regarding claim 12, in addition to features recited in base claim 11 (see rationales discussed above), Mellette also discloses wherein the first selector switch is configured to switch interconnection patterns at least a threshold quantity of time before or after the second selector switch is configured to switch interconnection patterns page 64: "Despite the apparent connectivity limitations of selector switches, we show that throughput performance approaching that of a fully-provisioned packet switched network is possible through careful selection of the pre-configured matchings in novel network topologies based on selector switches. Two topology classes are presented: one based on logarithmically-spaced matchings which relies on indirect routing to restore complete connectivity, and another which uses parallelism to provide full connectivity without requiring indirection. Indirection in the second topology class can be used to load balance traffic, providing improved performance for sparse or skewed traffic patterns. A full scale network design and the integration of a prototype selector switch into a small scale network testbed are presented."  In addition, page 77: "For all-to-all traffic, all compatible-routings yield equivalent bandwidth performance. In this case, the selector switch can be set to repetitively cycle through all matchings in any order with an equal amount of time spent in each matching. Each flow is assigned a sub-division of the time spent in each matching, so that bandwidth is partitioned fairly (and consistently) amongst all flows. The result will be that during each matching’s time slot, each node will send 1 unit of direct (1-hop) data and (N/2-1) units of indirect (multi-hop) data, for a total of N/2 units of data. After one cycle through all matchings, each node will have communicated one “original” data unit to each of the other N-1 nodes, but will have send a total of (log2N)(N/2) data units to support indirect flows. The throughput is the ratio of the time spent sending original data to the time spent sending all data ... For large N, the all-to-all throughput scales as 2 / log2N. While derived here for the Chord matchings, this property applies to all logarithmically-interconnected selector switch topologies.").

Regarding claim 13, in addition to features recited in base claim 12 (see rationales discussed above), Mellette also discloses wherein the threshold quantity of time is determined based at least on a maximum end-to-end delay associated with the network (page 64: "Despite the apparent connectivity limitations of selector switches, we show that throughput performance approaching that of a fully-provisioned packet switched network is possible through careful selection of the pre-configured matchings in novel network topologies based on selector switches. Two topology classes are presented: one based on logarithmically-spaced matchings which relies on indirect routing to restore complete connectivity, and another which uses parallelism to provide full connectivity without requiring indirection. Indirection in the second topology class can be used to load balance traffic, providing improved performance for sparse or skewed traffic patterns. A full scale network design and the integration of a prototype selector switch into a small scale network testbed are presented."  In addition, page 77: "For all-to-all traffic, all compatible-routings yield equivalent bandwidth performance. In this case, the selector switch can be set to repetitively cycle through all matchings in any order with an equal amount of time spent in each matching. Each flow is assigned a sub-division of the time spent in each matching, so that bandwidth is partitioned fairly (and consistently) amongst all flows. The result will be that during each matching’s time slot, each node will send 1 unit of direct (1-hop) data and (N/2-1) units of indirect (multi-hop) data, for a total of N/2 units of data. After one cycle through all matchings, each node will have communicated one “original” data unit to each of the other N-1 nodes, but will have send a total of (log2N)(N/2) data units to support indirect flows. The throughput is the ratio of the time spent sending original data to the time spent sending all data ... For large N, the all-to-all throughput scales as 2 / log2N. While derived here for the Chord matchings, this property applies to all logarithmically-interconnected selector switch topologies.").
Regarding claim 14, in addition to features recited in base claim 12 (see rationales discussed above), Mellette also discloses wherein the threshold quantity of time is determined based on a reconfiguration delay associated with the network (page 64: "Despite the apparent connectivity limitations of selector switches, we show that throughput performance approaching that of a fully-provisioned packet switched network is possible through careful selection of the pre-configured matchings in novel network topologies based on selector switches. Two topology classes are presented: one based on logarithmically-spaced matchings which relies on indirect routing to restore complete connectivity, and another which uses parallelism to provide full connectivity without requiring indirection. Indirection in the second topology class can be used to load balance traffic, providing improved performance for sparse or skewed traffic patterns. A full scale network design and the integration of a prototype selector switch into a small scale network testbed are presented."  In addition, page 77: "For all-to-all traffic, all compatible-routings yield equivalent bandwidth performance. In this case, the selector switch can be set to repetitively cycle through all matchings in any order with an equal amount of time spent in each matching. Each flow is assigned a sub-division of the time spent in each matching, so that bandwidth is partitioned fairly (and consistently) amongst all flows. The result will be that during each matching’s time slot, each node will send 1 unit of direct (1-hop) data and (N/2-1) units of indirect (multi-hop) data, for a total of N/2 units of data. After one cycle through all matchings, each node will have communicated one “original” data unit to each of the other N-1 nodes, but will have send a total of (log2N)(N/2) data units to support indirect flows. The throughput is the ratio of the time spent sending original data to the time spent sending all data ... For large N, the all-to-all throughput scales as 2 / log2N. While derived here for the Chord matchings, this property applies to all logarithmically-interconnected selector switch topologies.").
	Regarding claim 15, in addition to features recited in base claim 1 (see rationales discussed above), Mellette also discloses wherein the first type of traffic comprises traffic exceeding a size threshold, and wherein the second type of traffic comprises traffic not exceeding the size threshold (page 66 to page 67: "We used a commercially available linear program (LP) solver, Gurobi [68], as the basis for our theoretical throughput model. We construct a multicommodity network flow optimization problem by feeding variables, constraints, and an optimization criterion into the solver. The solver returns the optimal flow routing and throughput for the modeled network. This approach affords the flexibility to model arbitrary network topologies using the same framework by simply modifying the variables and constraints of the model. Because we wanted to model the throughput under different network traffic patterns, we enforced fairness constraints between flows so the resulting placement of flows was representative of the traffic demands. We chose to enforce constraints based on the well-known principle of max-min fairness [69], so that contentious flows are not starved but flows with less contention are not unduly restricted. The details of the model are described below. We begin by outlining the method used to construct the network graphs, and then describe the flow constraints and optimization criterion placed on the graphs.").
	Regarding claim 16, in addition to features recited in base claim 1 (see rationales discussed above), Mellette also discloses wherein the first type of traffic comprises traffic exceeding a latency threshold, and wherein the second type of traffic comprises traffic not exceeding the latency threshold (page 87: "Incorporating some degree of indirection into the flow control gives better performance for sparse demand by effectively load-balancing the traffic. We used the LP solver to model the network throughput with only store and forward indirection (and no cut-through). This means that an endpoint can forward data to an intermediate endpoint during each matching period, but that intermediate endpoint cannot forward that data until the next matching period. There is a subtle tradeoff between the bandwidth and latency for sparse traffic in this flow control scheme. The number of available indirect routes over which to send traffic increases with the number of matching cycles. In other words, the bandwidth of sparse traffic increases if that traffic can be delivered at a later point in time.").
	Regarding claim 17, in addition to features recited in base claim 1 (see rationales discussed above), Mellette also discloses wherein the data packet is classified as the first type of traffic or the second type of traffic based at least on a current traffic conditions in the network (page 65: "However, we show that indirection is still useful under sparse (or skewed) traffic conditions. Specifically, a distributed control scheme based on the principle of load balancing can approach the performance of an offline solver for sparse traffic. More logical connections are required to implement this parallel-switch topology, but strategic network packaging can provide the modest degree of parallelism required for a large-scale deployment.").
	Regarding claim 18, in addition to features recited in base claim 1 (see rationales discussed above), Mellette also discloses wherein the data packet is classified as the first type of traffic or the second type of traffic based at least on a computer program generating the data packet (page 70: "we constrain the destination nodes to ensure that commodities bound for destination d cannot flow to any other destination: ... With the flow variables and constraints in place, we next set up the optimization criterion. Our overall goal is to enforce fairness amongst flows according to bandwidth demands from a given network traffic pattern. With this in mind, we adopt an optimization criterion from the Maximum Concurrent Flow Problem [70] as follows. We define a variable z which is the fraction of demanded bandwidth D assigned to a flow. All flows are subject to the constraint: ... The optimization function is to maximize z. In this way, all flows are fairly allocated an equal fraction of their demanded bandwidth. While this means no flows are starved, it may also unduly restrict the bandwidth of flows which could have been allotted more bandwidth without negatively impacting any other flows.").
	Regarding claim 19, in addition to features recited in base claim 1 (see rationales discussed above), Mellette also discloses wherein every reconfiguration of the topology of the network includes at least one path between the first endpoint and the second endpoint (page 75 to page 77: "The switch multiplexes the matchings in time, allowing data to reach nodes without a direct connection by making multiple hops through the switch. For example, if a node wants to send to its sixth nearest neighbor, it can first send the data to its second nearest neighbor through matching 2, and then that node can forward the data to the destination through matching 3 for a total of 2 hops. We refer to the path through the matchings as a routing. In general, the routing problem is equivalent to an integer composition problem: to send data to a node X ports away, we need to find the composition of X using powers-of-two. There are a potentially large number of compositions if we allow the composing matchings to be repeated. Returning to our example, the sixth nearest neighbor can be reached in 6 hops through matching 1 or 3 hops through matching 2. However, these paths require data take more hops than the minimum-hop-path, or minimum-routing. Routings with more hops than the minimum required are generally not preferred because they create more contention in the network, as each additional hop consumes bandwidth resources. The minimum-routing can be found by expressing the port-distance to be traveled as a binary number, and the minimum number of hops required is simply the Hamming weight of that binary number. In our example of sending to the sixth nearest neighbor, 6 in binary is 110 and the Hamming weight is H(110) = 2. The matchings required for this routing can be determined by reading off the 1’s positions in the binary number with the least significant bit corresponding to matching 1 and the most significant bit corresponding to matching log2N. For example, the routing 110 requires data traverse matchings 2 and 3, but not matching 1. However, either order of matchings 2 and 3 will result in a minimum-routing requiring 2 hops. To determine the best ordering of matchings, we look to the routings which require the largest number of hops. In an N port switch, the minimum-routing requiring the most hops will occur when sending data a port-distance of N-1, as this requires all log2N matchings be traversed one time each. There are (log2N)! ways to permute the order the matchings. Consider one of those orderings; returning to our 8-port example, consider the ordering {3, 2, 1}. Physically, the switch will sequentially step through this matching order in time. All flows traveling a port-distance of N-1 (8-1 = 7 in this case) will be routed through matchings in this order. Now consider the routes of the remaining flows with lower port-distances, which will all traverse only a subset of the matchings. By defining an ordering of the full set of matchings, we have implicitly defined the ordering of all subsets as well. Returning to our previous example, all flows with a port-distance of 6 will traverse matchings in the order {3, 2} if the longest routing is ordered {3, 2, 1}. We refer to the set of ordered routings for all port-distances as compatible-routings. Using compatible-routings ensures all flows can be served in at most one complete cycle through the matchings, which helps to minimize latency and maximize bandwidth. The optimal ordering of matchings in a compatible-routing will depend on the traffic demand and the degree of control over the switch, as discussed below. For all-to-all traffic, all compatible-routings yield equivalent bandwidth performance. In this case, the selector switch can be set to repetitively cycle through all matchings in any order with an equal amount of time spent in each matching. Each flow is assigned a sub-division of the time spent in each matching, so that bandwidth is partitioned fairly (and consistently) amongst all flows. The result will be that during each matching’s time slot, each node will send 1 unit of direct (1-hop) data and (N/2-1) units of indirect (multi-hop) data, for a total of N/2 units of data. After one cycle through all matchings, each node will have communicated one “original” data unit to each of the other N-1 nodes, but will have send a total of (log2N)(N/2) data units to support indirect flows.").
	Regarding claim 20, in addition to features recited in base claim 1 (see rationales discussed above), Mellette also discloses wherein at least one reconfiguration of the topology of the network includes the direct path between the first endpoint and the second endpoint (page 64: "we show that throughput performance approaching that of a fully-provisioned packet switched network is possible through careful selection of the pre-configured matchings in novel network topologies based on selector switches. Two topology classes are presented: one based on logarithmically-spaced matchings which relies on indirect routing to restore complete connectivity, and another which uses parallelism to provide full connectivity without requiring indirection. Indirection in the second topology class can be used to load balance traffic, providing improved performance for sparse or skewed traffic patterns. A full scale network design and the integration of a prototype selector switch into a small scale network testbed are presented.  In addition, page 77: "For all-to-all traffic, all compatible-routings yield equivalent bandwidth performance. In this case, the selector switch can be set to repetitively cycle through all matchings in any order with an equal amount of time spent in each matching. Each flow is assigned a sub-division of the time spent in each matching, so that bandwidth is partitioned fairly (and consistently) amongst all flows. The result will be that during each matching’s time slot, each node will send 1 unit of direct (1-hop) data and (N/2-1) units of indirect (multi-hop) data, for a total of N/2 units of data. After one cycle through all matchings, each node will have communicated one “original” data unit to each of the other N-1 nodes, but will have send a total of (log2N)(N/2) data units to support indirect flows").
	As per claim 21, the claim appears to call for a method having limitations variously and essentially mirrored functional limitations of apparatus claim 1.  Thus, it is anticipated by Mellette for the same rationales applied to apparatus claim 1 as discussed above.
	As per claim 39, the claim appears to call for a instructions stored thereon a non-transitory computer readable medium having limitations variously and essentially mirrored functional limitations of apparatus claim 1.  Thus, it is anticipated by Mellette for the same rationales applied to apparatus claim 1 as discussed above.

Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Porter et al. (US 2021/0141158).
Abts et al. (US 9,929,960).
Callan (US 9,553,788).
Goss et al. (US 9,170,971).
Duchesneau (US 2016/0248631).
Mellette et al., RotorNet: A Scalable, Low-complexity, Optical Datacenter Network, ACM, 14 pages, August 23, 2017.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, 




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 11, 2022